United States Court of Appeals
                               For the Eighth Circuit
                           ___________________________

                                   No. 19-1250
                           ___________________________

                               United States of America

                                         Plaintiff Appellee

                                           v.

                      Jamare Saron Sidney, also known as Qualo

                                       Defendant Appellant
                                    ____________

                       Appeal from United States District Court
                        for the District of Nebraska - Lincoln
                                    ____________

                            Submitted: November 11, 2019
                               Filed: March 12, 2020
                                   [Unpublished]
                                   ____________

Before GRUENDER, KELLY, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      Jamare Sidney appeals after the district court1 sentenced him to 60 months of
imprisonment for violating the terms of his supervised release. We affirm.


      1
          The Honorable Richard G. Kopf, District Judge for the District of Nebraska.
       In 2009, Sidney pleaded guilty to conspiracy to deliver crack cocaine in
violation of 21 U.S.C. § 846. He was sentenced to 121 months of incarceration,
followed by five years of supervised release. In 2012, the court reduced his sentence
to 120 months, pursuant to 18 U.S.C. § 3582(c)(2). Sidney began his term of
supervised release in August 2016.

        In March 2018, an Amended Petition for Warrant or Summons for Offender
Under Supervision was filed. The Amended Petition alleged Sidney engaged in
conduct on December 17, 2017, that violated the conditions of his supervised release.
The alleged conduct also formed the basis for state criminal charges and, following
a jury trial in Nebraska state court, Sidney was found guilty of possession of a firearm
by a prohibited person. He was sentenced to 10 to 15 years of imprisonment.

       In January 2019, the district court held a hearing to determine whether to
revoke Sidney’s term of supervised release. Sidney contested the allegations in the
Amended Petition. The court heard testimony that a police officer saw Sidney take
a gun from the trunk of a car, discharge the gun in a parking lot in downtown Lincoln,
and then put the gun back into the trunk of the car. Other officers arrived, but were
unable to stop Sidney from leaving. After pursuing Sidney, twenty-three officers
were able to block his car from proceeding any further and Sidney was taken into
custody. Officers then found an AK-47 in the trunk of Sidney’s car. Also admitted
into evidence were the information, verdict form, and sentencing order for Sidney’s
state conviction based on these same events. The district court found Sidney violated
two conditions of his supervised release: the mandatory condition that he not possess
a firearm, destructive device, or dangerous weapon; and the mandatory condition that
he not commit another federal, state, or local crime. The advisory Guidelines range
was 37 to 46 months. The district court imposed a sentence of 60 months, to be
served consecutively to the underlying state sentence, with no supervised release to
follow.



                                          -2-
      Sidney timely appeals, arguing that the district court imposed a substantively
unreasonable sentence. We review the substantive reasonableness of a revocation
sentence under the same abuse of discretion standard we apply to initial sentencing
proceedings. United States v. Wilkins, 909 F.3d 915, 917 (8th Cir. 2018).

       Sidney argues that the district court gave too much weight to the severity of his
underlying state conviction when imposing the sentence. He points out that the
Sentencing Commission has urged that sentences imposed for the violation of
supervised release “should sanction primarily the defendant’s breach of trust, while
taking into account, to a limited degree, the seriousness of the underlying violation
and the criminal history of the violator.” United States Sentencing Guidelines Ch.7,
Pt.A, § 3(b) (2018). According to Sidney, the length of the sentence, which is above
the advisory range, indicates the court imposed the sentence as punishment for the
underlying violation, not merely a breach of trust.

      We find no abuse of discretion. The district court noted this was not the first
time Sidney committed a law violation while on supervised release, and it gave no
indication that it was otherwise relying on improper factors when imposing Sidney’s
sentence.

      The judgment of the district court is affirmed.
                     ______________________________




                                          -3-